Earl Warren: Number 111, Burton N. Pugach, Petitioner, versus Hon. Isidore Dollinger, District Attorney of Bronx County, et al. Mr. Todaro, you may --
George J. Todaro: Your Honor.
Earl Warren: -- proceed with your argument.
George J. Todaro: Mr. Chief Justice, members of this Court. In this case, an indictment was returned against the petitioner Burton N. Pugach in the State of New York, Bronx County, charging him with a crime of maiming, assault, burglary and conspiracy. Another indictment was returned against him charging him with possession of a firearm. Pugach was an attorney and a member of the New York Bar. His office telephone had been tapped by the police of the State of New York, pursuant to an order obtained from the Supreme Court of the State of New York for a period of approximately four and a half months in the course of which, this Court must realize that any number of confidential communication were intercepted by the police and made use for whatever purpose they saw fit for a sedition where he had other associates in his office whose wires were also tapped. So that this is the type of the case that reminds us that the right of privacy slowly or surely being eroded insofar as the protection of 605 is concerned.
John M. Harlan II: Pugach is a lawyer, is he?
George J. Todaro: I beg your pardon.
John M. Harlan II: Pugach is a lawyer?
George J. Todaro: Yes, Your Honor I might off the record -- say he's a little -- not sound mentally but that is no -- nothing to with the issue in this case. Now, he brought an Action in the United States District Court for the Southern District of New York wherein he sought and injunction to restraint the District Attorney of Bronx County and the police commissioner of the State of New York from using and divulging wire-tapped evidence at his trial in the county court on both indictments. The District Attorney moved to dismiss this complaint for failure to state a cause of action and that motion was granted by the District Court. An appeal was taken and a motion was made in the Court of Appeals for a preliminary -- for an injunction pendente lite to keep the status quo until the full bench had an opportunity to pass on it. The Circuit Court of Appeals granted a temporary state and if I maybe permitted, to quote from Judge Medina who over Judge Waterman grant at this stay stated as follows. Pugach's argument is that Section 605 of the Federal Communications Act makes it a federal crime to tap a telephone and divulge or publish the existence, contents, substance, purport, effect of such intercepted communication that the defendants or their agents are about to commit this federal crime by further divulging and offering the wiretap in evidence at the trial. The Supreme Court has in effect held the United States versus Benanti, 1957 that the constitutional and legislative authorization of wiretap on the State of New York is illegal and void, that if the evidence as we see at the trial and Pugach is convicted, he will be wholly without remedy, since under the Schwartz versus Texas, 1952, 344 U.S. 199, which is still in effect, the evidence will be admissible under the New York rules of evidence, even though illegally obtained and his conviction will not be revised. He also claimed that the result to such violation of federal law would deprive him of his legal license and his license to practice law. Pugach argued that unless we grant the injunctive relief, he prays that defendant on arrangement will go ahead and violate the federal statute with impunity, shielding themselves beyond the -- behind the constitutional legislative scheme of the State of New York that has been held by the Supreme Court to be invalid. This is a probable argument. Now, we have been unable to find the satisfactory answer and I like to quote from Judge Waterman who also joined in -- in granting this temporary stay, who stated, “Although it is (Inaudible) that the federal court should so presume to interfere with the only progress of the administration of justice in the state courts by issuing state order, the present situation is improbable, too." It goes against the grain (Inaudible) and await the violation of a federal statute one knows is to be violated, while also known that the only if reversed the United States may have after the violation, is to proceed on 501 against the conscientious police office, was only obeying orders.
John M. Harlan II: Did -- did he modify his views on -- Judge Waterman, I mean on --
George J. Todaro: A modified up for a --
John M. Harlan II: -- en banc here?
George J. Todaro: Yes, Your Honor. He modified it for a different reason. He modified it because as he said that, he could not concede that his brethren in the State Bar would condone and permit the commission of a crime in the very parts of law where crimes have been trapped and for -- that was one of his basic reasons for agreeing to concur with the rest of the bench.
Charles E. Whittaker: In other words, that there is an adequate remedy of law.
George J. Todaro: No, Your Honor. Oh, no. No, he concurred in that opinion if Your Honor please because he felt that the -- that the judges of the State of New York would not tolerate the violation of Section 605 in the Court where the crime was being charged, but in this, I'm sorry to say, he has been disappointed because I'd be out of this, still signing orders in New York as though tapping wires in New York. It's a daily affair you read it in the newspaper. Everybody reads it in the newspaper that they caught this prostitute by a means of telephone tap or this party by means of telephone tap -- the State of New York feels that it is not bound by the laws of United States.
John M. Harlan II: Did they state their trial in the (Inaudible) of whichever it was --
George J. Todaro: Yes, yes, Your Honor.
John M. Harlan II: -- when you replied to me?
George J. Todaro: Yes that is the judge in Nassau County refused to permit the wiretap evidence. He is about -- that is about the only one that the --
John M. Harlan II: The cases are going to trial, are they?
George J. Todaro: I beg your point.
John M. Harlan II: The case has gone to trial?
George J. Todaro: Yes Your Honor and Judge Welinz, I think it was, refused to permit wiretap evidence in that case. He felt that he is a judge what is bound to obey the Constitution of the United States and the laws of the United States, and he would not permit it, but that isn't the situation here because Bronx County is still claims that they have no right to do so and they are still doing it. They are still tapping wire everyday and many judges are still signing wiretap warrants. Of course, it might be of interest to note that recently even after the Veriano case by our Court of Appeals and the Brody case by a Court of Appeals, one of the judges, Judge Davidson into the court at general session, refused to sign the wiretap order. And I think, I -- if Your Honor would bear with me, I'd be quoted, Judge Davidson in refusing to sign the wiretap order that was requested of him by the District Attorney Hogan of New York County stated, “Lawlessness by the police and the District Attorney who has sworn to uphold and enforce the law will not aid in the enforcement of the criminal law, nor will it heighten the respect of our citizen for our law.” He and another judge Huster, have taken similar position, but they are in the very, very small minority because wiretap orders have been signed almost daily and District Attorney feels that it's a necessary adjunct for law enforcement. Well, I say Your Honors that if it is a necessary adjunct to law enforcement, they should proceed to go to Congress of the Unites States to seek the relief that they want. Now Congress of the United States represents all of the people and when 605 states no person shall intercept the communication, it means exactly that and then there's no exception to the State of New York or to a police officer of the State of New York or to a judge at the State of New York. It applies to all of the people of the United States and no one is exempt or excluded. Well now, may I go into this most amenable question and the question before this Court whether this Court will indicate the supremacy of an Act that Congress which is declared to be the supreme or paramount law of the land. It revolved as so shall 605 be (Inaudible) entered because it's being violated everyday, there's only been one prosecution throughout the existence of 605 and that was in the Greece case. Although it's common knowledge that it is being violated everyday, it's the question whether 605 shall be decently entered for all time to beat or it shall be given new vitality, new vigor and be resuscitated as a plot -- as it properly should as a law of the United State that should be respected and obeyed until the Congress of the United States modifies or changes that law. And in connection with this in the first Nardone case and this question came up before this Court, this Court held 302 U.S. at page 382, "We nevertheless -- nevertheless face the fact that the plain weight of Section 605 forbids anyone unless authorized by the sender to intercept the telephone message and directs in equally clear language that not person shall divulge the message to any person to recite the contents of the message and testimony before the Court is to divulge the message. The Act forbids such testimony." Now, I recall in the Benanti case, I was the attorney who had the Benanti case and I had to prove (Inaudible) the Benanti before this Court. This Court even went so far to say that a divulsion to a judge is a violation of the law or divulgence to anyone is a violation of the law. Of course, I might say that in Benanti I am digressing a bit, this Court did not answer the question of whether the tapping was a violation of law or tapping and divulging because in the Benanti case, both were present. Now, it seems to me, Your Honor that to give real vitality and meaning to 605, what Congress of the United States intended was that no person shall intercept the communication and as soon as some strong language is used, we will have obedience to 605 until modified by the Congress of the United States, thus so fits, it so feels fit. Now, here the situation is that we are trying prevent the further violation of 605 by divulgence in court. Although there was a tap in this case for four and a half months, although some of that testimony was adduced before the grand juries, I -- we understand to the present part, I say that what Congress really intended was that the tap to be stopped because a tap that doesn't sit by either by presumed amusement, hours after hours, listening to conversation, he doesn't do it for his personal amusement, he does it for a definite purpose either to divulge to a superior, either to make use of that -- of -- of the overheard conversation for his own personal reason and the statute says that the person shall not make use of the information gathered and that's what prompted the second Nardone case where the Court abused the time to fruit of the poison street.
John M. Harlan II: Court bearing, do you think the Schwartz case has (Voice Overlap).
George J. Todaro: And I want coming to the -- I expect that Your Honor -- that's the impediment, that's the fly in eye, I will be very candid. Now, I'll try to use (Inaudible)
John M. Harlan II: Well, you do it in your time, I just --
George J. Todaro: In the first place, I humbly suggest to this Court that it should reexamine the Schwartz case.
Charles E. Whittaker: It doesn't stand alone, does it, clearly? It's been solitary finding.
George J. Todaro: It has been followed. I have an urging that this Court now reappraise it. However, in the Schwartz case --
Speaker: (Inaudible)
George J. Todaro: Well, reappraising, I'm choosing the way that it can overrule is that this -- I'm on this side of the fence, if I had my way at overrule and I'll be very frank. [Laughter]
John M. Harlan II: Well you have to get rid of it, in some way.
George J. Todaro: I think it would be a (Inaudible) figure if that was modified and changed, because Schwartz has given encouragement, has given some sort of legal background for these continuous violation of 605, because under the blessing of Schwartz and with the rules under the guise of a rule of evidence under the pretext that under the rule evidence, anything goes as statute that has been absolutely nullified for all intents and purpose --
Charles E. Whittaker: Apart from --
George J. Todaro: -- because of repeated violations.
John M. Harlan II: Part form its general effect it has a roadblock effect on your position in this case.
George J. Todaro: It for sure does. I'm well aware of that, Your Honor.
Felix Frankfurter: But you're assuming aren't you? You're assuming that Congress has said that a federal statute on a matter of evidence, should apply in the state court that's what you're assuming.
George J. Todaro: Oh, no -- no, Your Honor.
Felix Frankfurter: Well, if that isn't so then you are now here.
George J. Todaro: No, let me proceed this way. In the first place, the Schwartz case was an accomplished violation. It was an isolated case in Texas where a telephone was tapped and that evidence used before the court in the State of Texas. That was already done and accomplished when the case came before this Court and this Court held at that Congress may not have intended the write a rule of evidence. I'm not saying that Congress intended to write -- write a rule of evidence, if Your Honor please. In this case the -- that the divulgence has not taken place so that injunction is the proper proceeding to stop.
Felix Frankfurter: But if -- if a state has power and has not been interfered with by Congress by preempting a statute to consider what are its notions of the law of evidence, then whether injunction or post (Inaudible) invalidation of an -- of a conviction is the same thing.
George J. Todaro: Your Honor, may I say --
Felix Frankfurter: It's called the -- federal court doesn't fit to just exercise its own notions of propriety --
George J. Todaro: I agree.
Felix Frankfurter: -- and the state court.
George J. Todaro: I agree with Your Honor. But would the -- would it be more --would -- I know Your Honor's mind is that we don't -- the federal courts don't want to interfere with the proceeding of the state court and that's a proper attitude.
Felix Frankfurter: That isn't my mind doesn't altogether, it disappeared if it has power, but I had first have to determine whether there's power (Voice Overlap) --
George J. Todaro: Would it be --
Felix Frankfurter: -- as to evidence, as to what is admissible in a state court, assuming the admissibility doesn't involve some infringement of the Constitution, but merely a statutory pronouncement by Congress, you have first to decide whether Congress passed this statute that govern the standard, the admissibly of evidence in the state court. And if the answer is no, then it doesn't matter for me at least, or for anybody with injunction or subsequent validation or invalidation of a conviction.
George J. Todaro: Your Honor, may I -- continue my argument I think I will approach it on different way. And in reference to the Nardone case, the Court also stated at page 383, "The answer to the question is one of policy. Congress may have thought it less important that some offenders should go in with the justice, than that the officer shall resort to admit inconsistent with the ethical standards and destruction of personal liberty. Now, it seems to me of a statute that is of such importance to all of people of the United States should be protected in some manner or other. Whether we would be -- necessary to reevaluate Schwartz or whether by through injunctive proceeding, otherwise, an Act of Congress of New York can destroy, an Act the Congress, under the pretext of a rule of evidence then the State of Idaho, South Carolina, originally the state in the union can do like it.
Charles E. Whittaker: Would federal prosecution of the state officers who violate the Act accomplish the purpose?
George J. Todaro: Your Honor, it would be highly incredible or practically it's possible to -- to try to get an honest public official who's following orders from the head of his department, whether it be a policeman or an assistant District Attorney. I would hate to see some of my colleagues in New York, District Attorney, they're all friends of them and I would hate to see them prosecuted. I'd probably would never return an indictment, if I were sitting in the grand jury, but under the guise of the rule of evidence, we have this -- we have destroyed the statute and something should be done and I say that injunction is the proper remedy. When everything fails, we always return into the old equitable powers of injunction and that would solve the problem therein mentioned. They say this Your Honor, and if once, that this Court speaks, frank and determined and ranks the -- and reverses the Circuit Court of Appeals and grants our position, there will never be anymore violation as far as the State of New York, because most public officials, most judges are respectful of the law and would abide by the law. And most District Attorneys and I'm sure that Mr. Dollinger (Inaudible), these gentlemen will be happy with a disposition that we have a clearcut rule, either 605 will -- is entirely buried and forgotten or 605 is the law of the United States to be respected, if this Court makes their ruling a proper ruling on either way, there'll be no violation by anyone in the State of New York, whether police officer, District Attorneys or judges.
Felix Frankfurter: How many is that -- in New York, must every District Attorney give advance notice that he has tapped wires?
George J. Todaro: No, Your Honor.
Felix Frankfurter: -- then his counsel.
George J. Todaro: No, sir.
Felix Frankfurter: So the defendant (Voice Overlap)
George J. Todaro: Nobody knows.
Felix Frankfurter: Do they have to know it before the case comes to trial?
George J. Todaro: We never know, sometimes we hear about it.
Felix Frankfurter: Well, this -- this time we -- we could just (Inaudible) our federal court and just get a blanket injuction (Voice Overlap)
George J. Todaro: Oh, no -- no.
Felix Frankfurter: That any case, the district (Inaudible) should -- should offer in evidence, is that what your position requires that the Court go that far?
George J. Todaro: My position --
Felix Frankfurter: How did you know of this case that whether you (Inaudible)
George J. Todaro: Well, I'll be very frank with Your Honor. How are we doing this --
Felix Frankfurter: But don't be frank if isn't -- if it isn't --
George J. Todaro: No --
Felix Frankfurter: -- relevant to the case or in this record.
George J. Todaro: No, if it is.
Felix Frankfurter: I'm not putting here a basic part of your record --
George J. Todaro: It's part of the record that it was divulged from a newspaper and that caught two guys because of these telephone taps which divulged in the newspaper. That was -- it came to the knowledge of defense counsel. I wasn't the attorney for Pugach or (Inaudible)
Felix Frankfurter: This is -- unusual situation that you had knowledge, the defense had knowledge?
George J. Todaro: Generally, you might have a inkling, but you really its not usual that you get that now.
Felix Frankfurter: So that in most cases, equitable relief wouldn't be available --
George J. Todaro: Unless, unless --
Felix Frankfurter: -- someone is caught as in this case, is that right?
George J. Todaro: Well, unless we had some knowledge that there was a tap, we would -- they could make use of it. They would be violating the law by making use of it, but if unless they're caught, they'd still be on (Inaudible) a thief is only a thief after he's caught more or less. If a district – if police officer makes -- makes the tap and gets some information that makes you say that he is violating the law. He may get away with it, but if he's caught and he is brought to justice, then he becomes a convicted violator of 605. Another thing I'd like to pint out is that under the Benanti case and I would like to get that cleared up, we -- we the -- the Circuit Court of Appeals affirmed the conviction of Benanti even though we developed the wiretap during the trap. And Judge Medina who wrote that opinion affirming the lower court, stated as follows, "Despite the warrant issues by the New York State Court, pursuant to the New York law, we have no alternative other than to hold that by tapping the wires, intercept of the communication made by the appellant and divulging at the trial what they have -- had overheard, the New York police officer violated the federal statute and cites Nardone and so on. Section 605 of 47 U.S.C.A. is too explicit to warrant any other evidence and Weiss -- and the Weiss case made its term applicable to interesting communication. The section provides no person not being authorized by the said assembly shall intercept any communication that divulged or published the existent content substantive (Inaudible) the meaning of such intercepted communication to any person. This ruling or this ruling of the Circuit Court was not disturbed by the Supreme Court -- by this Court when Benanti came up on appeal. And I would like to briefly read portion of that Benanti appeal that came before this Court. And I might say that the Solicitor General of the United States, when we argued that case, devoted most of this time in attempting to sustain the right of the State of New York to legislate permitting wiretaps, because under the law as to the State of New York, wiretapping is permitted, pursuant to a constitutional provision of the sate and pursue -- pursuant to the code of criminal procedure. Now that issue came before this Court.
John M. Harlan II: Only for -- only for authorized police officers.
George J. Todaro: Yes, yes, Your Honor and this is what this Court said, "Respondent does not urge that constitutionally speaking Congress is without power to forbid such wiretapping even on the face of a conflicting state law Weiss versus US where the argument that Congress has not exercised this power and that Section 605, being general in its term, should not be deemed to operate to prevent the State from authorizing wiretapping in the exercise of its legitimate police function. However, we read the Federal Communications Act and Section 605 in particular to the contrary, both for the state. The Federal Communication Act is the comprehensive scheme for the regulation of interstate communication. In order to safeguard those interest protected under Section 605, that portion of the statute pertinent to this case, applies both to intrastate than interstate communication," Weiss versus United States, supra. The natural result of respondent's argument is that both interstate and intrastate communication would be removed from the statute for protection because as this Court noted in Weiss, the interceptor cannot be same between the two and will listen to both. Congress did not intend to place the protection so plainly guaranteed in Section 605 in such a vulnerable position. Respondent points to a portion of the Act which places some limited authority.
Earl Warren: We'll -- we'll recess now. Mr. Todaro.